STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 26, 2018
               Plaintiff-Appellee,

v                                                                    No. 337937
                                                                     Kalamazoo Circuit Court
MICHAEL CRAIG WICKS,                                                 LC No. 2016-001060-FH

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and MURPHY and MARKEY, JJ.

PER CURIAM.

       Defendant appeals as of right his bench-trial convictions of carrying a concealed weapon
(CCW), MCL 750.227, three counts of assault with a dangerous weapon (felonious assault),
MCL 750.82, and three counts of possessing a firearm during the commission of a felony
(felony-firearm), MCL 750.227b. He was sentenced to 21 to 90 months’ imprisonment for the
CCW conviction, 21 months to 6 years’ imprisonment for the felonious assault convictions, and
to 2 years’ imprisonment for the felony-firearm convictions, to be served concurrently to each
other and consecutively to the CCW and felonious assault sentences. We affirm.

        Defendant’s convictions arise out of an incident in which defendant fired a handgun at a
vehicle with three female occupants as the vehicle sped away from a home after the driver, while
seated in her stopped vehicle, and defendant, while standing outside the vehicle, had engaged in
a heated argument on the street outside the home of defendant’s family. Just before the shooting,
defendant had kicked the car, and the individual in the front passenger seat, the driver’s daughter,
then observed defendant pulling out a small, black handgun from a green bag tucked in
defendant’s shorts, at which point the driver’s daughter told her mother to go. As they were
driving away, the backseat passenger, the driver’s daughter’s friend, saw defendant standing in
the middle of the road, pointing a small, black handgun at the car. The backseat passenger
immediately ducked down, and all three occupants of the vehicle claimed that they then heard
two or three gunshots ring out, although none of them observed defendant actually firing the gun.
No shots hit the vehicle. The whole episode originated when defendant supposedly struck the
driver’s son in the head with a gun earlier in the day, with the driver then going to defendant’s
home, intending to confront his parents about the matter, which led to a verbal altercation with
them. A short time later, after the driver and her passengers had left, they returned to
defendant’s house, having seen defendant driving in the area, and defendant also arrived at his
home. It was at this point that defendant and the driver started arguing, with defendant asserting

                                                -1-
that he had not hit the driver’s son with a gun but that he had simply “slapped that bitch.” The
kicking of the driver’s car and the shooting soon followed.

        Defendant, who did not testify at trial, gave a statement to the police, claiming that the
driver’s son and the son’s friends had earlier jumped defendant and that he merely defended
himself and got away. In the statement to police, defendant further asserted that the driver’s son
then informed the driver that defendant had struck him with a gun. Defendant denied even
having a gun. He told police that he and the driver’s son did not get along because they were
members of competing gangs. As to events around the time of the shooting, defendant claimed
that after he had an argument with the driver outside his home, he ran away and two or three
persons chased him, one of whom had a gun and shot at him, but he could not identify the
shooter. Defendant’s family members, his mother, father, and sister, who were at the house
when events erupted, testified on defendant’s behalf. His mother and sister claimed that the
driver’s son had earlier flashed a gun tucked in his waistband. Defendant’s family testified that
defendant left the house after kicking the driver’s vehicle, as he feared that the police would be
called. Defendant’s mother stated that she saw several young men follow defendant as he left
the area and that she then heard gunshots from about a block away from the family home.
Defendant’s father and sister testified that they also heard gunshots from about a block away
from the house after defendant left. Defendant additionally presented the testimony of a male
neighbor who stated that he heard a commotion outside his home, followed by gunshots about
five minutes later. He testified that the gunshots sounded as if they were coming from a street or
two over and “off in the distance.”

        The police discovered a bullet that had apparently been fired and a black .22 caliber pistol
in the third floor master bedroom of defendant’s home, but the police were unable to specifically
connect the gun to the shooting, and defendant’s father asserted that it was his gun, that it was
old, and that his father had given it to him. No fingerprints were found on the gun. Defendant’s
mother claimed that she had picked up the bullet located in her bedroom from the street and that
she frequently found bullets in the street, as shootings were common in the area. A spent .223
caliber casing was found in the basement of the house. There was no scientific evidence linking
the bullet or the spent casing to the shooting.

        Pertinent to this appeal, the trial court, sitting as the trier of fact, admitted into evidence:
(1) an anonymous 911 call about the shooting; (2) a 911 call from an identified female neighbor
who appeared and testified at defendant’s preliminary examination but not at the trial; (3) the
preliminary examination testimony of that neighbor; and (4) testimony about gang membership
and affiliation.1 With respect to the anonymous 911 caller, the caller stated that help was needed
because a neighbor was shooting, confirmed, in a worried tone, that there were gunshots when
asked for clarification by the 911 operator, identified defendant as the neighbor and as
possessing a gun when asked by the operator if she knew the neighbor’s name and whether he




1
 There were other 911 calls regarding the shooting admitted into evidence, but the admissibility
of those tapes are not in dispute.


                                                  -2-
had a gun, and stated that defendant ran across the street into an alley. The caller did not provide
any more information in the one-minute call, hanging up on the operator.

         With respect to the female neighbor’s 911 call, she told the operator that she witnessed
her neighbor “pull out a gun and cock it and point it at this car full of girls.” The operator asked
if she knew the identity of the person with the gun, and she replied, “I don’t know. Michael
Wicks.” The neighbor then informed the operator that defendant was at a house next door, that
she heard an argument regarding defendant supposedly striking the driver’s son, that she saw
defendant kick the driver’s car, and that she observed defendant’s “daddy” attempting to hold
him back. The neighbor further told the operator that she next witnessed defendant pulling a
black gun out of his right pocket. She did not state that she saw defendant actually shooting the
gun. The neighbor described defendant as a black male, about five feet seven inches tall, with “a
little afro.” She informed the operator that defendant was wearing a white shirt with gray shorts.
The neighbor then reconfirmed the location of the incident, and she stated that her daughter told
her that defendant “ran through the alley and got to shooting at some little boys.” Finally, the
neighbor reluctantly provided her name to the operator after initially voicing concerns about the
safety of her daughter and herself.

        At the preliminary examination, the female neighbor testified to having seen defendant
start kicking the driver’s vehicle, which had three female occupants, and being dragged
backward by an older gentleman, at which point defendant pulled something out of his pocket,
which the neighbor assumed was a gun. The neighbor testified that she then grabbed her six-
year-old daughter and ran into her house, calling 911. The neighbor indicated that she heard a
couple of gunshots while making the 911 call. On cross-examination, the neighbor
acknowledged that she did not actually see a gun. She testified that, along with the three females
in the vehicle, there were two males and two females outside the car,2 none of whom she
personally knew.

        The trial court, ruling from the bench, found defendant guilty of all charges. The court
noted that the “911 calls were helpful” and that they were “made contemporaneously with events
that [were] occurring[,] specifically identifying the Defendant as taking the particular action as
described by” the driver. The trial court did not find credible the testimony of defendant’s
family members, especially defendant’s sister. The court found most credible the testimony of
the backseat passenger, the driver’s daughter’s friend. The trial court did not expressly place any
reliance on the neighbor’s preliminary examination testimony when rendering the verdicts.
Defendant now appeals.

        The arguments posed by defendant on appeal mostly concern the admissibility of
evidence, i.e., the anonymous 911 call, the neighbor’s 911 call, the neighbor’s preliminary
examination testimony, and the statements by defendant regarding gang membership. Defendant
also argues that the verdicts were against the great weight of the evidence.




2
    The four persons outside the car were apparently defendant and his father, mother, and sister.


                                                  -3-
        First, defendant contends that the recording of the anonymous 911 call constituted
inadmissible hearsay that denied defendant his right of confrontation.      We review for an
abuse of discretion a trial court’s decision to admit evidence. People v Lukity, 460 Mich. 484,
488; 596 NW2d 607 (1999). “When the decision regarding the admission of evidence involves a
preliminary question of law, such as whether a statute or rule of evidence precludes admissibility
of the evidence, the issue is reviewed de novo.” People v Washington, 468 Mich. 667, 670-671;
664 NW2d 203 (2003). And this Court reviews de novo the issue whether a defendant was
denied his or her constitutional right to confront complaining witnesses. People v Benton, 294
Mich. App. 191, 195; 817 NW2d 599 (2011).

        Under the United States Constitution, “[i]n all criminal prosecutions, the accused shall
enjoy the right . . . to be confronted with the witnesses against him[.]” US Const, Am VI.
Similarly, under the Michigan Constitution, “[i]n every criminal prosecution, the accused shall
have the right . . . to be confronted with the witnesses against him or her[.]” Const 1963, art 1,
§ 20. The Confrontation Clause bars the admission of out-of-court testimonial statements unless
the declarant was unavailable to testify at trial and the defendant had a prior opportunity for
cross-examination. Crawford v Washington, 541 U.S. 36, 68; 124 S. Ct. 1354; 158 L. Ed. 2d 177
(2004); People v Chambers, 277 Mich. App. 1, 10; 742 NW2d 610 (2007).3 “[T]he Confrontation
Clause does not bar the use of out-of-court testimonial statements for purposes other than
establishing the truth of the matter asserted.” Chambers, 277 Mich. App. at 10-11. Statements
made during interrogations by law enforcement officers are generally testimonial in nature,
because they are directed at establishing the facts of a past event in order to identify or provide
evidence to convict the perpetrator. Davis v Washington, 547 U.S. 813, 826; 126 S. Ct. 2266; 165
L. Ed. 2d 224 (2006). “Statements are nontestimonial when made in the course of police
interrogation under circumstances objectively indicating that the primary purpose of the
interrogation is to enable police assistance to meet an ongoing emergency.” Id. at 822. A
question-and-answer exchange between a caller and an operator or dispatcher during a 911 call is
not ordinarily designed to primarily establish or prove some past fact in an effort to gather
evidence for charges; therefore, statements made during the course of a 911 call are generally
nontestimonial. Id. at 827. This is true even with respect to an operator's effort to establish the
identity of an assailant, so as to warn responding officers of whether “they would be
encountering a violent felon.” Id.

       In Michigan v Bryant, 562 U.S. 344, 370-371; 131 S. Ct. 1143; 179 L. Ed. 2d 93 (2011), the
United States Supreme Court sharpened the analysis in Davis, holding:

              As we suggested in Davis, when a court must determine whether the
       Confrontation Clause bars the admission of a statement at trial, it should
       determine the “primary purpose of the interrogation” by objectively evaluating the
       statements and actions of the parties to the encounter, in light of the circumstances



3
  The Confrontation Clause of the Sixth Amendment is applicable to the states via the Due
Process Clause of the Fourteenth Amendment. Tennessee v Lane, 541 U.S. 509, 523; 124 S. Ct.
1978; 158 L. Ed. 2d 820 (2004).


                                                -4-
       in which the interrogation occurs. The existence of an emergency or the parties'
       perception that an emergency is ongoing is among the most important
       circumstances that courts must take into account in determining whether an
       interrogation is testimonial because statements made to assist police in addressing
       an ongoing emergency presumably lack the testimonial purpose that would
       subject them to the requirement of confrontation. As the context of this case
       brings into sharp relief, the existence and duration of an emergency depend on the
       type and scope of danger posed to the victim, the police, and the public. [Citation
       omitted.]

       Here, with respect to the anonymous 911 call, defendant initially maintains that there was
no ongoing emergency pertaining to the caller herself. This argument lacks merit, as there is no
requirement that the 911 caller be the person at direct risk of harm from the danger posed by the
ongoing emergency situation.4 In People v Walker (On Remand), 273 Mich. App. 56, 63-64; 728
NW2d 902 (2006), this Court stated:

                In this case, . . . the 911 call, objectively considered, was a call for help,
       such that the statements elicited were necessary to resolve the present emergency,
       rather than learn what had happened in the past to establish evidence of a crime.
       The victim appeared at her neighbor's home, crying and shaking and seeking help
       in response to an alleged beating. She had reportedly escaped from defendant by
       jumping from a second-story balcony. The 911 call made by the neighbor was a
       call for help, as indicated at the outset of the call[.]

                                               ***

               The subsequent questioning during the 911 call was directed at eliciting
       further information to resolve the present emergency and to ensure that the victim,
       the neighbor, and others potentially at risk, including the victim's eight-year-old
       son, would be protected from harm while police assistance was secured. The
       emergency operator sought details about the assault, including the location of the
       neighbor's home, the circumstances of the reported beating, the perpetrator's
       relationship to the victim, his name, and where he was, and where the child was.
       The operator attempted to calm the victim and the neighbor and reassure them
       that the police would be responding right away. . . . [T]he circumstances of the
       911 operator's questioning objectively indicate its primary purpose was to enable
       police assistance to meet an ongoing emergency. [Citations and quotation marks
       omitted.]

      As this passage from Walker makes clear, the 911 call must relate to a present or ongoing
emergency, but the caller making the statements need not be the person at risk relative to the


4
  We shall give defendant the benefit of an assumption that the caller was not at risk of harm
from the outdoor shooting in her neighborhood, which was not established one way or the other
from the call itself or at trial.


                                                -5-
circumstances surrounding the emergency. Indeed, as noted above, the United States Supreme
Court in Bryant, 562 U.S. at 371, observed that “the existence and duration of an emergency
depend on the type and scope of danger posed to the victim, the police, and the public.”
(Emphasis added.) The question is not whether the caller is threatened by an ongoing
emergency, but rather whether the call actually concerns an ongoing emergency that places a
person or persons at risk. In the instant case, the anonymous caller was reporting a neighborhood
shooting as events were evolving and unfolding, and the operator’s questions, just as the
questions directed by the operator in Walker, objectively indicated that the primary purpose of
the inquiry was to enable police assistance to meet an ongoing emergency.

        Defendant argues that “the anonymous call was testimonial as there was no ongoing
emergency, [as] the caller was describing a past event with the purpose of naming a possible
perpetrator.” There is no evidentiary support for this contention. At the start of trial before
testimony was taken, and in connection with a discussion of the 911 calls, the prosecutor stated,
without objection or contradiction, that the shooting occurred at approximately 7:40 p.m., that
the female neighbor’s 911 call was made at 7:38:52 p.m.,5 and that the anonymous call was made
at 7:40:53 p.m. Accordingly, the anonymous call was plainly made during the course of an
ongoing emergency. Moreover, in listening to the 911 call, one detects a clear sense of urgency
and fright in the anonymous caller’s voice. And the 911 operator was not making inquiries in
order to establish or prove some past fact in an effort to gather evidence against defendant; she
was asking questions as necessary to address a serious ongoing emergency to which police
officers were responding. Defendant was not denied his right of confrontation with respect to the
admission of the anonymous 911 call.

        Although defendant frames the issue regarding the anonymous 911 call around the right
of confrontation, in the body of his argument, defendant also maintains that the 911 call
constituted inadmissible hearsay, given that the call was admitted to prove the truth of the matter
asserted, i.e., that defendant possessed a firearm and was involved in the shooting. Although we
need not address this argument because there is no reference to “hearsay” in the “statement of
questions involved” relative to defendant’s appellate brief, MCR 7.212(C)(5), we shall tackle the
question in short order. Taking into consideration the timing of the anonymous 911 call in
relation to the shooting, the fact that the caller perceived an incident involving gunfire, and given
the tone of the caller’s voice on the audiotape, the evidence easily falls under the “present sense
impression” exception to hearsay, MRE 803(1),6 or the “excited utterance” exception to hearsay,




5
  As can be gleaned by the neighbor’s 911 call and her testimony at the preliminary examination,
she observed defendant pointing a gun or something that she assumed was a gun at the car
carrying the three females, at which time the neighbor ran inside to call 911, and during the call
the shots were fired.
6
  “A statement describing or explaining an event or condition made while the declarant was
perceiving the event or condition, or immediately thereafter.”




                                                -6-
MRE 803(2).7 See People v Hendrickson, 459 Mich. 229, 235-237; 586 NW2d 906 (1998) (911
call constituted a present sense impression under MRE 803[1]). Reversal is unwarranted.

        Next, defendant contends that he was denied his right of confrontation by the admission
of the female neighbor’s 911 call and her testimony from the preliminary examination.8 To the
extent that defendant renews the arguments made in relation to the anonymous 911 call, we hold
that the neighbor’s statements made during her 911 call were also nontestimonial in nature. The
questions posed by the 911 operator to the neighbor objectively indicated that the primary
purpose of the inquiry was to enable police assistance to meet what was clearly an ongoing
emergency. Furthermore, the statements made by the neighbor during the 911 call qualified as
present sense impressions and/or excited utterances for purposes of exceptions to the hearsay
rule. MRE 803(1) and (2).9

         With respect to the female neighbor’s preliminary examination testimony, which was
indisputably testimonial in nature, defendant argues that the female neighbor was not
“unavailable” at trial for purposes of the Confrontation Clause and for purposes of the hearsay
exception for former testimony that is only applicable when a declarant is unavailable, MRE
804(b)(1). Defendant contends that the prosecution and the police failed to exercise due
diligence in attempting to obtain her presence at trial. Initially, we conclude that, assuming
error, it was entirely harmless. MCL 769.26; Lukity, 460 Mich. at 495. As indicated earlier, the
trial court did not place any reliance on the preliminary examination testimony by the neighbor
when rendering its verdicts. Additionally, the testimony undermined the statements in the
neighbor’s 911 call, which was properly admitted into evidence, where, under oath at the


7
  “A statement relating to a startling event or condition made while the declarant was under the
stress of excitement caused by the event or condition.”

8
  The prosecution argues that defendant waived any argument that the neighbor’s 911 call was
inadmissible, where defense counsel expressly approved of its admission. People v Carter, 462
Mich. 206, 215; 612 NW2d 144 (2000). Although defense counsel affirmatively indicated that he
had no objection to the admission of the 911 audiotape, counsel did so partly on the basis that the
neighbor, an endorsed witness, would testify at trial. It was not until the middle of trial that it
was determined that the neighbor could not be produced as a witness. Under those
circumstances, we shall substantively address the issues.
9
  Defendant argues that the neighbor’s reference, during the 911 call, to her daughter’s assertion
that defendant “ran through the alley and got to shooting at some little boys” was inadmissible
double hearsay. However, the daughter’s statement would also constitute a present sense
impression, MRE 803(1). See MRE 805 (“Hearsay included within hearsay is not excluded
under the hearsay rule if each part of the combined statements conforms with an exception to the
hearsay rule provided in these rules.”). We also question whether any prejudice flowed from the
challenged statement, considering that, while the daughter allegedly perceived defendant
shooting a gun, it was not consistent with the prosecution’s theory that he shot at the female
occupants of a vehicle.


                                                -7-
preliminary examination, the neighbor testified that she did not actually see a gun, and where it
became clear that she did not actually see the shooting. Indeed, in closing arguments, defense
counsel emphasized these points. If anything, the neighbor’s preliminary examination testimony
was used to defendant’s benefit. In light of the admissibility of the neighbor’s 911 call, we fail
to see any harm or prejudice to defendant with respect to admitting the preliminary examination
testimony.

        Moreover, the trial court did not abuse its discretion in finding that the state exercised due
diligence in attempting to secure the neighbor’s attendance at trial. “Former testimony is
admissible at trial under both MRE 804(b)(1) and the Confrontation Clause as long as the
witness is unavailable for trial and was subject to cross-examination during the prior testimony.”
People v Garland, 286 Mich. App. 1, 7; 777 NW2d 732 (2009). In People v Bean, 457 Mich. 677,
684; 580 NW2d 390 (1998), our Supreme Court expressed:

                The test for whether a witness is “unavailable” . . . is that the prosecution
       must have made a diligent good-faith effort in its attempt to locate a witness for
       trial. The test is one of reasonableness and depends on the facts and circumstances
       of each case, i.e., whether diligent good-faith efforts were made to procure the
       testimony, not whether more stringent efforts would have produced it. The trial
       court's determination will not be disturbed on appeal unless a clear abuse of
       discretion is shown. [Citations omitted; see also MRE 804(a)(5) (requiring due
       diligence to procure a declarant’s attendance and testimony in criminal case
       before finding declarant unavailable).]

         Here, the prosecutor informed the trial court that the police unsuccessfully attempted to
serve the female neighbor with a subpoena at least 10 different times. Officers across two
different shifts sat and observed the neighbor’s house. One officer knocked on the door of the
house upon seeing a woman matching the neighbor’s description, and a young child answered
the door and indicated that her mother was home. However, an adult male then came to the door
and stated that she was not at home. The officer then called the residence, and an adult male
answered. It appears that he provided the officer with a phone number to get in touch with the
neighbor, which was accomplished. The neighbor told the officer that she knew about the trial
and would be attending. The neighbor also stated that she would be working until shortly after
midnight. A night shift officer sat and watched the house, and the officer went to the door when
he believed the neighbor had returned home. The officer knocked on the door for such a long
time that someone from the residence called the police, and a dispatcher told the caller that an
officer was attempting to serve the neighbor with a subpoena. Nevertheless, no one answered
the door. All of these efforts appeared to have occurred the day before trial started. Defense
counsel accepted the prosecutor’s statements and did not demand supporting testimony of the
efforts, but he did argue in cursory fashion that there was no due diligence, as it appeared to be a
“last minute” effort by police.

        Although the police apparently waited until the day before trial to serve the neighbor, we
cannot conclude that the trial court abused its discretion in finding that due diligence was
exercised. The officers took reasonable, good-faith, and even extraordinary measures to try and
serve the neighbor, and it appears clear that she, for whatever reason, perhaps the fear that she
communicated to the 911 operator, was avoiding service of the subpoena. Defendant argues that

                                                 -8-
the prosecution should have obtained an arrest warrant to secure her presence. However, as
indicated in Bean, 457 Mich. at 684, the test is one of reasonableness and whether diligent good-
faith efforts were made to procure the testimony of a declarant, not whether more stringent
efforts would have produced the testimony. We also question whether the neighbor would have
testified against defendant even if taken into custody. Reversal is unwarranted.

         Defendant next argues that he was denied a fair trial by the admission of statements
regarding gang membership and affiliation, considering that such evidence was irrelevant,
unduly prejudicial, and had no bearing on the motivation for the shooting. On this unpreserved
issue, we hold that defendant has failed to establish plain error affecting his substantial rights.
People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). Gang membership and
affiliation explained the dynamics of the situation that arose between the driver’s son and
defendant, giving context to the events that transpired shortly thereafter and eventually the
shooting. Some of defendant’s hostility and anger exhibited toward the driver’s son and the
driver could certainly have been motivated by gang-related animus, serving, in part, to show
motivation for the shooting. Applying MRE 401-403, we cannot conclude that the trial court
plainly erred in not excluding the evidence sua sponte.

       Furthermore, defendant fails to show the requisite prejudice. Defendant’s story to police
was that he was chased by two or three individuals, one of whom had a gun and shot at
defendant. Gang membership and affiliation would support the possibility that perhaps there
were persons seeking to harm defendant, increasing the likelihood that defendant’s statements to
police were true, which might explain why defense counsel did not object to the evidence.
Additionally, this case entailed a bench trial, and “[a] judge, unlike a juror, possesses an
understanding of the law which allow him to ignore . . . errors and to decide a case based solely
on the evidence properly admitted at trial.” People v Taylor, 245 Mich. App. 293, 305; 628
NW2d 55 (2001) (quotation marks omitted). There is no indication in the trial court’s fairly
lengthy ruling on the record that gang membership or affiliation was contemplated for any
improper or nefarious reasons; it was just briefly mentioned. Instead, the trial court’s narrative
and reasoning revealed that the court based the verdicts solely on evidence properly admitted at
trial. As mentioned above, the trial court found particularly compelling and credible the
testimony of the backseat passenger who testified to observing defendant point a small, black
handgun at the car moments before shots were heard, giving rise to a reasonable inference that
defendant shot at the vehicle. Reversal is unwarranted.

        Defendant lastly argues that the verdicts were against the great weight of the evidence,
where the testimony of the three female victims of the felonious assault was patently incredible
and defied physical realities, considering that the victims did not see defendant fire any shots and
that the evidence established that the shooting occurred a block or two away. We disagree.

        The female neighbor indicated in the 911 call that she observed defendant “pull out a gun
and cock it and point it at this car full of girls.” The backseat passenger, whom the court found
so credible, testified that she also saw defendant pointing the gun at the car and ducked down,
and when asked how quickly after observing the gun did she hear gunshots, she responded,
“right after I got down, I heard the shots.” And the driver testified that she heard shots “almost
immediately” after taking off when it was indicated that defendant had a gun. The front-seat


                                                -9-
passenger, the driver’s daughter, testified that she heard the gunshots “as soon as we pulled off
and was getting ready to turn.”

         Defendant has failed to demonstrate that the evidence showing that he committed the
offenses contradicted indisputable physical facts or law, was patently incredible, defied physical
realities, was so inherently implausible that a reasonable juror could not believe the evidence, or
was so seriously impeached that it was deprived of all probative value. People v Lemmon, 456
Mich. 625, 643; 576 NW2d 129 (1998); People v Bosca, 310 Mich. App. 1, 13; 871 NW2d 307
(2015). The fact that no one testified to actually witnessing defendant fire the gun at the car and
that there was testimony of gunshot sounds coming from a block or two away did not make the
victims’ testimony patently incredible or in defiance of physical realities. It was reasonable for
the trial court to infer from the testimony that defendant shot at the car. Because there were no
exceptional circumstances, the issues concerning the credibility of the witnesses and the
resolution of conflicting testimony were for the judge to determine, not this Court. Lemmon, 456
Mich. at 642-643. In sum, the evidence did not preponderate so heavily against the verdicts that
it would be a miscarriage of justice to allow them to stand. People v Musser, 259 Mich. App. 215,
218-219; 673 NW2d 800 (2003).

       Affirmed.



                                                            /s/ Joel P. Hoekstra
                                                            /s/ William B. Murphy
                                                            /s/ Jane E. Markey




                                               -10-